DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 02/05/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 02/05/21 have been fully considered but are moot in view of the examiners amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patricia Tsai on 02/10/21.

           The application has been amended as follows: 
         (i)       In claim 1, please change the recitation “An injection stimulation agent for water injection well” in line 1 to “An injection stimulation agent for mid-to-late development of water injection well”
        (ii)       At the end of claim 1, please add recitation “wherein a relative molecular mass of the sodium polyacrylate is 1000-3000” 
       (iii)       Please cancel claims 7, 9-11.

Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Blattel (US 2017/0335174), De Wolf (US 2010/ 0276152), Ndong (US 2017/0342314), Huang (US 2016/0139588), and Product datasheet Reephos Chemical, http://reephos.com/eng/news _Detail.aspx?n_id=2593 dated 03/26/14, downloaded on 8/19/2020.
            Blattel discloses a method of stimulating or increasing the permeability of a subterranean formation by placing a fracturing and acidizing composition into a subterranean formation (para [0034], [0040], [0043]), wherein the composition comprises a fluid such as methanol in an amount of 15 wt% (para [0080], acids such as the combination of sulfamic acid and tartaric acid in amount of from about 0.01 to about 40 wt% (para [0051], claims 58-59), chelating agent such as ethylenediamine tetra(methylene phosphonic acid) in an amount of from about 10 to 20 wt% (para [0072], [0073]), viscosifier such as polyacrylic acid in an amount of 8 wt% (para [0075], [0076]), additives such as surfactant in an amount of from 0.01 to 99.99 wt% (para [0081], [0147]) and balance of water (para [0039], [0049]). Although, Blattel discloses acids such as combination of sulfamic acid and tartaric acid and surfactants but does not disclose sulfamic acid in an amount of 5 to 10 wt%, tartaric acid in an amount of 10 to 20 wt%, and surfactant such as cocoyl hydroxyethyl sulfonic acid in an amount of 5 to 8 wt%. Further, the stimulation fluid of Blattel is not taught for the injection stimulation 
           De Wolf discloses a process of using an acidic aqueous composition in oil filed industry in completion and stimulation, the process comprising acidizing and fracturing with the acidic aqueous composition comprising chelating agent and acid such as tartaric acid in an amount of at least 15 wt% (para [0008], [0011], [0022], [0023], claims 1, 4). Ndong discloses the wellbore fracturing/acidizing aqueous fluid comprising gelling agent and acid such as sulfamic acid in an amount of up to 30 wt% (para[0012], [0040]).  
Huang discloses an aqueous fracturing fluid composition comprising gelling agents, acids and surfactants such as sodium cocoyl isethionate in an amount of from about 0.5 to about 6 wt%(para [0088], [0099],[0121], [0132], [0139], [0167]; isethionate is also called hydroxyethyl sulfonate). Product datasheet Reephos Chemical discloses thickener such as sodium polyacrylate having relative molecular mass 1000-3000, wherein then thickener increases the viscosity of the fluid (page 1, para 1, page 3, para 1). Non of the secondary references completely teach the missing features in the primary reference. The closest prior arts do not suggest or disclose the claimed injection stimulation agent for mid-to-late development of water injection well.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768